





Exhibit 10.1




AMENDMENT NO. 4 TO CREDIT AGREEMENT
AMENDMENT NO. 4 (this “Amendment”), dated as of September 26, 2016, by and among
Surgery Center Holdings, Inc., a Delaware corporation (the “Borrower”), SP
Holdco I, Inc. (“Holdings”), the other Guarantors party hereto, the Lenders
party hereto and Jefferies Finance LLC, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent” or, as Administrative
Agent or Collateral Agent, “Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, each other Guarantor, Lenders and Agent, among
others, are parties to that certain First Lien Credit Agreement, dated as of
November 3, 2014 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend certain terms of the
Existing Credit Agreement as hereinafter provided to, among other things, reduce
the Applicable Margin and add call protection with respect to the Term Loans;
and
WHEREAS, Agent and Lenders party hereto are willing, on the terms and subject to
the conditions set forth below, to consent to all amendments, modifications and
agreements set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Existing Credit
Agreement, as amended hereby (the “Amended Credit Agreement”).
2.Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 5 below, the Borrower, Holdings, the Lenders party hereto and Agent
hereby agree as follows:
(a)     Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following defined terms in correct alphabetical order:
“Fourth Amendment” means that certain Amendment No. 4 to Credit Agreement dated
as of September 26, 2016, by and among the Borrower, Holdings, the other
Guarantors party thereto, the Lenders party thereto, the Administrative Agent
and the Collateral Agent.
“Fourth Amendment Effective Date” shall mean the “Effective Date” as defined in
the Fourth Amendment.
(b)    Section 1.01 of the Existing Credit Agreement is hereby amended to amend
and restate the definition of “Applicable Margin” to read in its entirety as
follows:
“Applicable Margin” shall mean, for any day (a) with respect to Term Loans, (i)
with respect to any Eurodollar Term Loan, 3.75% per annum and (ii) with respect
to any ABR Term Loan, 2.75% per annum and (b) with respect to Revolving Loans,
(i) with respect to any Eurodollar Revolving Loan, 4.25% per annum and (ii) with
respect to any ABR Revolving Loan, 3.25% per annum. For the avoidance of doubt,
the “Applicable Margin” as in effect for all dates occurring prior to the Fourth
Amendment Effective Date shall be the “Applicable Margin” as defined in this
Agreement immediately prior to giving effect to the Fourth Amendment.
(c)    Section 2.11(a) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(a)(i)    The Borrower shall repay to the Administrative Agent for the ratable
account of the applicable Term Lenders (A) on the last Business Day of each
March, June, September and December, commencing with September 30, 2016, an
amount equal to 0.25% of the aggregate principal amount of the Term Loans
outstanding on the Fourth Amendment Effective Date (which, for the avoidance of
doubt, shall include the Initial Term Loans and the 2016 Incremental Term Loans)
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Sections 2.12 and 2.13 or,
if applicable, Section 10.04(m)(vi) and as a result of the





--------------------------------------------------------------------------------





conversion of such Term Loans to Extended Term Loans or the refinancing of such
Term Loans with Credit Agreement Refinancing Indebtedness) and (B) on the Term
Loan Maturity Date for the Initial Term Loans and the 2016 Incremental Term
Loans, the aggregate principal amount of all Initial Term Loans and all 2016
Incremental Term Loans outstanding on such date, together with, in the case of
each of clauses (A) and (B), accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment. Upon the conversion of
such Term Loans to Extended Term Loans or the refinancing of such Term Loans
with Credit Agreement Refinancing Indebtedness, all amortization payments shall
be reduced ratably by the aggregate principal amount of such Term Loans so
converted or refinanced.
(ii) The Borrower shall repay Incremental Term Loans (other than the 2016
Incremental Term Loans), Extended Term Loans and Other Term Loans in such
amounts and on such date or dates as shall be specified therefor in the
applicable Incremental Amendment, Term Loan Extension Offer or Refinancing
Amendment.”
(d)    Section 2.12(d) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(d)    In the event that a Repricing Event becomes effective following the
Fourth Amendment Effective Date but on or prior to the one-year anniversary of
the Fourth Amendment Effective Date, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender holding all or any
portion of Term Loans that are subject to such Repricing Event a prepayment
premium of 1.00% of the aggregate principal amount of all such Term Loans. Such
amounts shall be due and payable on the date of such Repricing Event. For the
avoidance of doubt, any Lender that is forced to assign any Term Loan following
the failure of such Lender to consent to any Repricing Event that becomes
effective following the Fourth Amendment Effective Date but on or prior to the
one-year anniversary of the Fourth Amendment Effective Date shall be entitled to
receive the prepayment premium on the principal amount of the Term Loans so
assigned upon the occurrence of the Repricing Event.”
(e)    Section 2.19(a) of the Credit Agreement is hereby amended by replacing
“$150,000,000” therein with “$100,000,000 (excluding the amount of any
Incremental Term Loans funded prior to the Fourth Amendment Effective Date)”.
(f)    Section 7.01(bb) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“(bb) other Liens with respect to property or assets of the Borrower or any of
its Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed $50,000,000;”
(g)    Section 7.03(e) of the Credit Agreement is hereby amended by replacing
“$75,000,000” therein with “$90,000,000”.
(h)    Section 7.03(m) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“(m)    Indebtedness of the Borrower or any Subsidiary Guarantors, in an
aggregate principal amount at any time outstanding not to exceed $50,000,000;”
(i)    Section 7.03(s) of the Credit Agreement is hereby amended by replacing
“$150,000,000” therein with “$100,000,000 (excluding the amount of any
Incremental Term Loans funded prior to the Fourth Amendment Effective Date)”.
(j)    Section 7.03(bb) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“(bb)    Indebtedness under the Gari Note in an aggregate outstanding principal
amount not to exceed at any time $17,500,000, to the extent subordinated to the
Obligations pursuant to the Gari Subordination Agreement.”
3.Additional Agreements. Each Person that executes and delivers a signature page
to this Amendment in the capacity of an Assuming Lender (as defined below)
irrevocably consents to the terms of this Amendment and the Amended Credit
Agreement.
4.Representations and Warranties. In order to induce the other parties hereto to
enter into this Amendment in the manner provided herein, each of Holdings, the
Borrower and each other Guarantor represents and warrants to the other parties
hereto that the following statements are true and correct in all material
respects (provided that any representation and warranty that is qualified by
“materiality,” “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification
therein)):
(i)each of the representations and warranties contained in Article 5 of the
Existing Credit Agreement and in all other Loan Documents are true and correct
in all material respects (provided that any representation and warranty that is
qualified by “materiality,” “material adverse effect” or similar language is
true and correct in all respects (after giving effect to any such qualification
therein)) on and as of the Effective Date (as defined below) with the same
effect as though made on and as





--------------------------------------------------------------------------------





of the Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties are true and correct in all material respects (or if any such
representation and warranty is qualified by “materiality,” “material adverse
effect” or similar language, such representation and warranty is true and
correct in all respects (after giving effect to any such qualification therein))
on and as of such earlier date);
(ii)the transactions contemplated by this Amendment are within each of
Holdings’, the Borrower’s and each other Guarantor’s powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of such party. This Amendment has been duly executed and delivered by Holdings,
the Borrower and each other Guarantor and, when executed and delivered by such
party, will constitute a legal, valid and binding obligation of such party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(iii)the transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect or maintain the
perfection or priority of the Liens created by the Collateral Documents and
(iii) consents, approvals, registrations, filings, permits or actions the
failure of which to obtain or perform could not reasonably be expected to result
in a Material Adverse Effect, (b) will not violate the Organization Documents of
Holdings, the Borrower or any other Guarantor, (c) will not violate or result in
a default or require any consent or approval under (x) any indenture, agreement,
or other instrument binding upon Holdings, the Borrower or any other Guarantor
or such party’s property or to which Holdings, the Borrower or any other
Guarantor or such party’s property is subject, or give rise to a right
thereunder to require any payment to be made by such party, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect and, or (y) any Organization
Document, (d) will not violate any material Legal Requirement in any material
respect and (e) will not result in the creation or imposition of any Lien on any
property of Holdings, the Borrower or any other Guarantor; and
(iv)as of the date hereof and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.
5.Conditions to Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction (or waiver by the Required Lenders) of the following conditions
(the time at which all such conditions are so satisfied (or so waived) is
referred to herein as the “Effective Date”):
(a)the Agent shall have received a certificate of a Responsible Officer of the
Borrower, certifying that as of the Effective Date, (i) each of the
representations and warranties made by the Loan Parties set forth in this
Amendment, in Article 5 of the Existing Credit Agreement and in all other Loan
Documents are true and correct in all material respects (provided that any
representation and warranty that is qualified by “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)) on and as of the
Effective Date with the same effect as though made on and as of the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or if any such representation and
warranty is qualified by “materiality,” “material adverse effect” or similar
language, shall be true and correct in all respects (after giving effect to any
such qualification therein)) on and as of such earlier date) and (ii) no Default
exists or would result after giving effect to this Amendment;
(b)Holdings and the Borrower shall have paid to the Agent all costs and expenses
due and payable;
(c)Agent shall have received counterparts of this Amendment duly executed by (i)
Holdings, the Borrower, each other Guarantor, the Administrative Agent, the
Collateral Agent, Required Lenders and Required Term Lenders, and (ii) each of
the Term Lenders (including each Assuming Lender); and
(d)Borrower shall have paid to the Administrative Agent, for distribution to
each Term Lender, all interest on the outstanding Term Loans that has accrued
through but excluding the Effective Date (as calculated in accordance with the
Existing Credit Agreement).
6.Acknowledgement.
(a) The Borrower, Holdings and each other Guarantor hereby confirm that each
Loan Document to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents the payment
and performance of all Obligations and Secured Obligations under each of the
Loan Documents to which it is a party (in each case as such terms are defined in
the applicable Loan Document).





--------------------------------------------------------------------------------





(b)    The Borrower, Holdings and each other Guarantor acknowledge and agree
that any of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment.
(c)    Each of the Borrower, Holdings and each other Guarantor hereby
acknowledges that it has reviewed the terms and provisions of this Amendment and
consents to the amendment of the Existing Credit Agreement effected pursuant to
this Amendment and acknowledges and agrees that each Assuming Lender is a
“Lender” and a “Secured Party” for all purposes under the Loan Documents to
which the Borrower or such Guarantor is a party.
(d)    Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Existing Credit Agreement or any other Loan
Document to consent to the amendments to the Existing Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Existing Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendments to the Amended Credit Agreement.
(e)    This Amendment shall constitute a Loan Document.
7.GOVERNING LAW AND WAIVER OF JURY TRIAL.
(a)    THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7(B).
8.Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic imaging transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.
9.Reference to and Limited Effect on the Credit Agreement and the Other Loan
Documents.
(a)    On and after the Effective Date, (x) each reference in the Amended Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Existing Credit Agreement, and (B) each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”,
“therein” or words of like import referring to the Existing Credit Agreement, in
each case shall mean and be a reference to the Amended Credit Agreement.
(b)    Except as specifically amended by this Amendment, the Loan Documents
shall remain in full force and effect and are hereby ratified and confirmed.
(c)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Agent or Lender under, the Amended Credit Agreement or
any of the other Loan Documents.
(d)    Each of Holdings, the Borrower and each other Guarantor hereby (i)
ratifies, confirms and reaffirms its liabilities, its payment and performance
obligations (contingent or otherwise) and its agreements under the Existing
Credit Agreement, the Amended Credit Agreement and the other Loan Documents and
(ii) acknowledges, ratifies and confirms that such liabilities, obligations and
agreements constitute valid and existing Obligations under the Amended Credit
Agreement, in each case, to the extent Holdings, the Borrower or such Guarantor,
as applicable, is a party thereto. In addition, each of Holdings, the Borrower
and each Guarantor hereby ratifies, confirms and reaffirms (i) the liens and
security interests granted, created and perfected under the Collateral Documents
and any other Loan Documents and (ii) that each of the Collateral Documents to
which it is a party remain in full force and effect notwithstanding the
effectiveness of this Amendment. Without limiting the generality of the





--------------------------------------------------------------------------------





foregoing, each of Holdings, the Borrower and each other Guarantor further
agrees (A) that any reference to “Obligations” contained in any Collateral
Documents shall include, without limitation, the “Obligations” as such term is
defined in the Amended Credit Agreement and (B) that the related guarantees and
grants of security contained in such Collateral Documents shall include and
extend to such Obligations. This Amendment shall not constitute a modification
of the Existing Credit Agreement, except as specified under Section 2 hereto, or
a course of dealing with Agent or any Lender at variance with the Existing
Credit Agreement such as to require further notice by Agent or any Lender to
require strict compliance with the terms of the Amended Credit Agreement and the
other Loan Documents in the future, except as expressly set forth herein. This
Amendment contains the entire agreement among Holdings, the Borrower, the other
Guarantors and the Lenders party hereto contemplated by this Amendment. Neither
Holdings nor the Borrower nor any other Guarantor has any knowledge of any
challenge to Agent’s or any Lender’s claims arising under the Loan Documents or
the effectiveness of the Loan Documents. Agent and Lenders reserve all rights,
privileges and remedies under the Loan Documents. Nothing in this Amendment is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations or to modify, affect or impair the
perfection, priority or continuation of the security interests in, security
titles to or other Liens on any Collateral for the Obligations.
10.Expenses. The Borrower and Holdings agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment, including, without limitation, all Attorney Costs.
11.Severability. In the event any one or more of the provisions contained in
this Amendment should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
12.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or to
be taken into consideration in interpreting, this Amendment.
13.Conflicts. In the event of any conflict between the terms of this Amendment
and the terms of the Amended Credit Agreement or any of the other Loan
Documents, the terms of this Amendment shall govern.
14.Lender Consents. If any Term Lender under the Existing Credit Agreement has
failed to consent to this Amendment prior to 12:00 p.m. (New York City time) on
September 15, 2016, and Lenders constituting the Required Lenders have so
consented (each such non-consenting Lender, a “Non-Consenting Lender”), then the
Borrower shall exercise its rights to replace each such Non-Consenting Lender in
accordance with Sections 3.07 and 10.04(b) of the Existing Credit Agreement, and
each such Non-Consenting Lender upon receipt of an amount equal to the principal
amount of and accrued interest with respect to the outstanding Term Loans of
such Non-Consenting Lender shall be deemed to have assigned all of its rights
and obligations under the Existing Credit Agreement to one or more Eligible
Assignees (each of whom shall have consented to this Amendment by delivering a
signature page hereto prior to 12:00 p.m. (New York City time) on September 15,
2016 (each such Lender, to the extent of such assigned interest, an “Assuming
Lender”)). Each Lender party hereto hereby waives any requirement of the
Borrower to deliver any notice to Administrative Agent and/or any Lender in
connection with any assignment contemplated herein pursuant to Section 3.07 or
10.04(b) of the Existing Credit Agreement.
15.Non-Reliance on Agent. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment. Each Lender also acknowledges that it will, independently and without
reliance upon either the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Amendment, the Amended Credit Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of the Administrative Agent or its Related Parties.
16.Tax Treatment. The Borrower shall determine the issue price of the deemed new
Term Loans and provide the information to the Lenders in accordance with Section
1.1273-2(f)(9) of the U.S. Treasury Regulations. For purposes of determining
withholding Taxes imposed under FATCA, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Term Loans as not qualifying as “grandfathered obligations” within the
meaning of Treasury





--------------------------------------------------------------------------------





Regulation Section 1.1471-2(b)(2)(i). Upon the effectiveness of this Amendment ,
the Initial Term Loans and the 2016 Incremental Term Loans shall, to the extent
permitted by applicable tax rules and regulations, be treated as the same issue.
 
[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.


SURGERY CENTER HOLDINGS, INC., as Borrower
By    /s/ Teresa F. Sparks
Name: Teresa F. Sparks
Title: Chief Financial Officer and Executive Vice President
    
SP HOLDCO I, INC., as Holdings
By    /s/ Teresa F. Sparks
Name: Teresa F. Sparks
Title: Chief Financial Officer and Executive Vice President


AMBULATORY RESOURCE CENTRES INVESTMENT COMPANY, LLC
AMBULATORY RESOURCE CENTRES OF WASHINGTON, INC.
AMBULATORY RESOURCE CENTRES OF WILMINGTON, INC.
ANESTHESIOLOGY PROFESSIONAL SERVICES, INC.
APS OF BRADENTON, LLC
APS OF MERRITT ISLAND, LLC
ARC DEVELOPMENT CORPORATION
ARC FINANCIAL SERVICES CORPORATION
ASC OF NEW ALBANY, LLC
AUSTIN SURGICAL HOLDINGS, LLC


By    /s/ Teresa F. Sparks
Name: Teresa F. Sparks
Title: Chief Financial Officer and Executive Vice President





--------------------------------------------------------------------------------







BUSINESS IT SOLUTIONS OF TAMPA, INC.
LOGAN LABORATORIES, LLC
LUBBOCK SURGICENTER, INC.
MEDICAL BILLING SOLUTIONS, LLC
MIDWEST UNCUTS, INC.
NEOSPINE SURGERY OF PUYALLUP, LLC
NEOSPINE SURGERY, LLC
NOVAMED ACQUISITION COMPANY, INC.
NOVAMED ALLIANCE, INC.
NOVAMED MANAGEMENT OF KANSAS CITY, INC.
NOVAMED MANAGEMENT SERVICES, LLC
NOVAMED OF BETHLEHEM, INC.
NOVAMED OF DALLAS, INC.
NOVAMED OF LEBANON, INC.
NOVAMED OF SAN ANTONIO, INC.
NOVAMED OF TEXAS, INC.
NOVAMED OF WISCONSIN, INC.
NOVAMED, INC.
PATIENT EDUCATION CONCEPTS INC.
PHYSICIANS SURGICAL CARE, INC.
PSC DEVELOPMENT COMPANY, LLC
PSC OPERATING COMPANY, LLC
REHABILITATION MEDICAL GROUP, INC.
RIVERSIDE SPINE & PAIN PHYSICIANS, LLC
RIVERSIDE BILLING AND MANAGEMENT COMPANY, LLC


By    /s/ Teresa F. Sparks
Name: Teresa F. Sparks
Title: Chief Financial Officer and Executive Vice President







--------------------------------------------------------------------------------







RIVERSIDE ANESTHESIA SERVICES, LLC
SAINT THOMAS COMPOUNDING LLC
SARASOTA ANESTHESIA SERVICES, LLC
SARC/ASHEVILLE, INC.
SARC/CIRCLEVILLE, INC.
SARC/FT. MYERS, INC.
SARC/GEORGIA, INC.
SARC/JACKSONVILLE, INC.
SARC/KENT, LLC
SARC/LARGO ENDOSCOPY, INC.
SARC/LARGO, INC.
SARC/PROVIDENCE, LLC
SARC/ST. CHARLES, INC.
SARC/VINCENNES, INC.
SMBI DOCS, LLC
SMBI GREAT FALLS, LLC
SMBI HAVERTOWN, LLC
SMBI IDAHO, LLC
SMBI JACKSON, LLC
SMBI LHH, LLC
SMBI PORTSMOUTH, LLC
SMBI STLWSC, LLC
SMBIMS BIRMINGHAM, INC.
SMBIMS DURANGO, LLC
SMBIMS FLORIDA I, LLC
SMBIMS GREENVILLE, LLC
SMBIMS KIRKWOOD, LLC
SMBIMS ORANGE CITY, LLC


By    /s/ Teresa F. Sparks
Name: Teresa F. Sparks
Title: Chief Financial Officer and Executive Vice President





--------------------------------------------------------------------------------







SMBIMS STEUBENVILLE, INC.
SMBIMS WICHITA, LLC
SMBISS BEVERLY HILLS, LLC
SMBISS CHESTERFIELD, LLC
SMBISS ENCINO, LLC
SMBISS IRVINE, LLC
SMBISS THOUSAND OAKS, LLC
SURGERY PARTNERS ACQUISITION COMPANY, INC.
SURGERY PARTNERS OF CORAL GABLES, LLC
SURGERY PARTNERS OF LAKE MARY, LLC
SURGERY PARTNERS OF LAKE WORTH, LLC
SURGERY PARTNERS OF MERRITT ISLAND, LLC
SURGERY PARTNERS OF MILLENIA, LLC
SURGERY PARTNERS OF NEW TAMPA, LLC
SURGERY PARTNERS OF PARK PLACE, LLC
SURGERY PARTNERS OF SARASOTA, LLC
SURGERY PARTNERS OF SUNCOAST, LLC
SURGERY PARTNERS OF WEST KENDALL, L.L.C.
SURGERY PARTNERS OF WESTCHASE, LLC
SURGERY PARTNERS, LLC
SYMBION AMBULATORY RESOURCE CENTRES, INC.


By    /s/ Teresa F. Sparks
Name: Teresa F. Sparks
Title: Chief Financial Officer and Executive Vice President





--------------------------------------------------------------------------------







SYMBION ANESTHESIA SERVICES, LLC
SYMBION HOLDINGS CORPORATION
SYMBION, INC.
SP MANAGEMENT SERVICES, INC.
SP GEORGIA MANAGEMENT, LLC
SP NORTH DAKOTA, LLC
SP PRACTICE MANAGEMENT, LLC
TAMPA PAIN RELIEF CENTER, INC.
TEXARKANA SURGERY CENTER GP, INC.
UNIPHY HEALTHCARE OF JOHNSON CITY VI, LLC
UNIPHY HEALTHCARE OF MAINE I, INC.
VASC, INC.
VILLAGE SURGICENTER, INC.




By    /s/ Teresa F. Sparks
Name: Teresa F. Sparks
Title: Chief Financial Officer and Executive Vice President







--------------------------------------------------------------------------------







JEFFERIES FINANCE LLC, as Administrative Agent and Collateral Agent
By    /s/ J Paul McDonnell
Name:    J Paul McDonnell
Title:    Managing Director


JEFFERIES FINANCE LLC, as Lender
By    /s/ J Paul McDonnell
Name:    J Paul McDonnell
Title:    Managing Director









